UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 FABRICE SNOWDEN,

                         Petitioner,

                         v.                          Case No. 22-cv-947 (CRC)

 MERRICK GARLAND, et al.,

                         Defendants.

                                       MEMORANDUM OPINION

        Petitioner Fabrice Snowden, who is incarcerated at a federal prison in New Jersey, filed

this pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. See Pet. at 1.

Snowden challenges his 2007 conviction and 360-month sentence imposed following a guilty plea

in the District of Maryland to one count of sexually exploiting a minor for the purpose of

producing child pornography, in violation of 18 U.S.C. § 2251(a). See id. at 6; Judgment at 1–2,

United States v. Snowden, No. 07-cr-100 (D. Md. Oct. 23, 2007). In his petition, Snowden claims,

among other things, that the statute he was convicted under cannot be constitutionally applied to

him, that federal prosecutors did not have authority to pursue the charges against him, and that he

was denied due process of law. See Pet. at 8. As explained below, the Court will dismiss the

petition for lack of jurisdiction.

        District courts may only grant habeas relief “within their respective jurisdictions.” 28

U.S.C. § 2241(a). “Because ‘[a] writ of habeas corpus does not act upon the prisoner who seeks

relief, but upon the person who holds him in . . . custody,’ a court may issue the writ only if it has

jurisdiction over that person.” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1237–38 (D.C. Cir.

2004) (quoting Braden v. 30th Judicial Cir. Ct. of Ky., 410 U.S. 484, 494 (1973)); see also

Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). Here, the only proper respondent to Snowden’s
§ 2241 action is his immediate custodian—the warden at the Federal Correctional Institution where

he is being held. See Pet. at 1 (naming wardens “Carroll” and “Harris” as respondents). Snowden

is currently incarcerated at FCI Fairton, in Fairton, New Jersey, so he must bring any claim for

relief under § 2241 in the District of New Jersey—not in this Court. See Inmate Locator, Federal

Bureau of Prisons, https://www.bop.gov/inmateloc/ (search for Fabrice Robert Snowden as of June

6, 2022).

       Because the Court does not have jurisdiction over Snowden’s petition, it will dismiss this

matter without prejudice. A separate Order shall accompany this memorandum opinion.




                                                            CHRISTOPHER R. COOPER
                                                            United States District Judge
Date: June 6, 2022




                                                 2